DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  the structures of the bases are blurry and difficult to read.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,212,020 in view of US 11,180,520.
	The claims herein are drawn to methods of preparing a 3’-O-amino-2’-deoxyribonucleoside-5’-triphosphate comprising various steps including reacting a 3’-O-(N-acetone-oxime)-2’-deoxynucleoside triphosphate with an aryl-oxyamine to produce the 3’-O-amino-2’-deoxyribonucleoside-5’-triphosphate. Also claimed herein are aqueous solutions comprising a 3’-O-amino-2’-deoxyribonucleoside-5’-triphosphate and an aryl-oxyamine of less than 2% by volume.
	‘020 teaches methods of producing a 3’-O-amino-2’-deoxyribonucleoside-5’-triphosphate comprising the same steps (a) through (f) as claimed herein. See figures 3-5 for example. What is not taught is to use an aryl-oxyamine in step (g) as presently claimed.
	‘520 teaches methods of preparing a 3’-O-amino-2’-deoxyribonucleoside-5’-triphosphate comprising the same steps including reacting a 3’-O-(N-acetone-oxime)-2’-deoxynucleoside triphosphate with an aryl-oxyamine to produce the 3’-O-amino-2’-deoxyribonucleoside-5’-triphosphate. ‘520 also teaches aqueous compositions comprising the same. 
However, it would have been prima facia obvious to use the aryl-oxyamines of ‘520 in the methods of ‘020 as it was suggested to do the same therein. ‘520 teaches the same aryl amines as presently claimed in claim 4: 
    PNG
    media_image1.png
    69
    190
    media_image1.png
    Greyscale
(see column 156 of ‘520 for example) to be used in the same manner as in the present application: to convert the 3’-acetone-oxime groups to the 3’-amino group. One would have been motivated to use these compounds since they are actually suggested to be used for this step of the reaction.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/            Primary Examiner, Art Unit 1623